UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08002 Korea Equity Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York (Address of principal executive offices) (Zip code) Mr. Shigeru Shinohara Korea Equity Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end: October 31 Date of reporting period: July 1, 2009 – June 30, 2010 Item 1.Proxy Voting Record PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2010 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME
